Exhibit 10.1



PROMISSORY NOTE



FACE AMOUNT

$572,000

PRICE

$440,000

INTEREST RATE

12% per annum

NOTE NUMBER

December-2006-101

ISSUANCE DATE

December 15, 2006

MATURITY DATE

December 15, 2007



FOR VALUE RECEIVED, NatureWell, Incorporated, a Delaware corporation, and all of
its subsidiaries (the "Company") (OTC BB: NAWL) hereby promises to pay to the
order of DUTCHESS PRIVATE EQUITIES FUND, LP (the "Holder") by the Maturity Date,
or earlier, the Face Amount of Five Hundred and Seventy-Two Thousand Dollars
($572,000) U.S., (this "Note") in such amounts, at such times and on such terms
and conditions as are specified herein (sometimes hereinafter the Company and
the Holder are referred to collectively as "the Parties").



Any capitalized term not defined in this Note are defined in the Investment
Agreement for the Equity Line of Credit ("Investment Agreement") between
Dutchess Private Equities Fund, LP (as the "Investor") and the Company dated
March 31, 2006 (the "Equity Line"), which definitions the Company and the Holder
incorporate herein by reference.



Method of Payment



Payments made to the Holder by the Company in satisfaction of this Note
(referred to as a "Payment," or "Payments") shall be drawn from each Put under
the Equity Line of Credit provided by the Investor to the Company. The Company
shall make Payments to the Holder in the amount of the greater of a) forty-seven
thousand six hundred and sixty-six dollars ($47,666) per month or b) one hundred
percent (100%) of each Put (as defined in the Investment Agreement) given to the
Investor from the Company (both a) and b) referred to as the "Payment Amount")
until the Face Amount is paid in full, minus any fees due. The first Payment
will be due on January 14, 2007 and each subsequent Payment will be made in part
or in whole at the Closing of the next subsequent Puts ("Payment Date" or
"Payment Dates") until this Note is paid in full, with a minimum amount of
forty-seven thousand six hundred and sixty-six dollars ($47,666) due to the
Holder per month. Notwithstanding any provision to the contrary in this Note,
the Company may prepay, in whole or in part, the Face Amount of this Note, or
any balance remaining thereon, in readily available funds at any time and from
time to time without penalty.



Payments pursuant to this Note shall be drawn directly from the Closing of each
Put. The Company agrees to fully execute and diligently carry out Puts to the
Investor, on the terms set forth in the Investment Agreement. The Company agrees
that the Put Amount shall be for the maximum amount allowed under the Investment
Agreement. Further, the Company agrees to issue Puts to the Investor for the
maximum frequency allowed under the Investment Agreement. Failure to comply with
the terms of the Investment Agreement with respect to the Puts will result in an
Event of Default as defined in this Agreement in Article 4.



In order to assist the Company in meeting its obligations under this Note, the
Company hereby authorizes the Investor to transfer funds from each Put directly
to the Holder. A Put shall be deemed closed after the funds are transferred to
the Holder.



After Closing, the Company must make a Prepayment to the Holder when the
aggregate amount of financing ("Financing") received by the Company is in excess
of one dollar ($1.00) ("Threshold Amount"). The Company agrees to pay one
hundred percent (100%) of any proceeds raised by the Company over the Threshold
Amount toward the Prepayment of the Note and any penalties until the Face Amount
is paid in full. The Prepayments shall be made to the Holder within one (1)
business day of the Company's receipt of the Financing. Failure to do so will
result in an Event of Default. Financing includes the net proceeds from the
sale, transfer or disposal of any assets owned by the Company except for assets
sold, transferred or disposed of in the ordinary course of business.



Section 1.5 The Company shall pay twelve percent (12%) annual coupon on the
unpaid Face Amount of this Note. The Interest shall compound daily, pro rata for
partial periods.



Collateral



The Company does hereby agree to allow the Holder to use as Collateral, the
fifty (50) signed Put Notices consistent with the conditions set forth in
Section 12 of the May 16, 2006 Note between the Company and the Holder ("Prior
Note"). In the event, the Holder uses the Collateral in full, the Company shall
immediately deliver to the Holder additional Put Sheets as requested by the
Holder.



Upon the completion of the Company's obligation to the Holder of the Face Amount
of this Note, the Company will not be under any further obligation to complete
additional Puts. All remaining Put sheets shall be marked "VOID" by the Holder
and returned to the Company at the Company's request.



As further security and collateral for this Note the Company will grant to
Holder a security interest in the properties, assets and rights named in that
certain Intercreditor Agreement dated as of September 2, 2003 (the "Additional
Collateral"). The Parties hereby agree that the terms of the Intercreditor
Agreement shall only govern Holder's rights and remedies as they relate to the
Additional Collateral and that the Intercreditor Agreement shall be of no force
and effect against any other rights, remedies or terms contained in this Note,
including, but not limited to Sections 15, 18 and 19 of the Intercreditor
Agreement.



 

Unpaid Amounts



In the event that on the Maturity Date the Company has any remaining amounts
unpaid on this Note (the "Residual Amount"), the Holder can exercise its right
to increase the Face Amount by ten percent (10%) as an initial penalty and an
additional two and one-half percent (2.5%) per month paid, pro rata for partial
periods, compounded daily, as liquidated damages ("Liquidated Damages"). If a
Residual Amount remains, the Company is in Default and the Holder may elect
remedies as set forth in Article 4, below. The Parties acknowledge that
Liquidated Damages are not interest and should not constitute a penalty.



 

Defaults and Remedies



Events of Default. An "Event of Default" occurs if any one of the following
occur:



The Company does not make a Payment within two (2) business days of (i) the
Closing of a Put; or (ii) a Payment Date; or, (iii) a Residual Amount on the
Note exists on the Maturity Date; or

The Company, pursuant to or within the meaning of any Bankruptcy Law (as
hereinafter defined): (i) commences a voluntary case; (ii) consents to the entry
of an order for relief against it in an involuntary case; (iii) consents to the
appointment of a Custodian (as hereinafter defined) of the Company or for its
property; (iv) makes an assignment for the benefit of its creditors; or (v) a
court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that: (A) is for relief against the Company in an involuntary case; (B)
appoints a Custodian of the Company or for its property; or (C) orders the
liquidation of the Company, and the order or decree remains unstayed and in
effect for sixty (60) calendar days; or

The Company's $0.00001 par value regular common stock (the "Common Stock") is
suspended or is no longer listed on any recognized exchange, including an
electronic over-the-counter bulletin board, for in excess of two (2) consecutive
trading days; or

Either the registration statement for the underlying shares in the Investment
Agreement is not effective for any reason and is not cured within five (5) days;
or,

Any of the Company's representations or warranties contained in this Agreement
were knowingly and materially false when made; or,

The Company breaches this Agreement, and such breach, if and only if such breach
is subject to cure, continues for a period of five (5) business days.



As used in this Section 4.1 (b), the term "Bankruptcy Law" means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors. The term "Custodian" means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.



Remedies.

In the Event of Default, the Holder may elect to garnish Revenue from the
Company in an amount that will repay the Holder on the schedules outlined in
this Agreement and fully enforce the Security Agreement dated May 16, 2006,
between the Holder and the Company.





For each and every Event of Default, as outlined in this Agreement, the Holder
can exercise its right to increase the Face Amount of the Note by ten percent
(10%) as an initial penalty, provided however, the amount of such initial
penalty shall not exceed the greater of 1) 100% of the remaining Face Amount or
2) $150,000. In addition, the Holder may elect to increase the Face Amount of
the Note by two and one-half percent (2.5%) per month as Liquidated Damages,
compounded daily. The Parties acknowledge that Liquidated Damages are not
interest under the terms of this Agreement, and shall not constitute a penalty.



In the event of a Default hereunder, the Holder, at its sole election, shall
have the right, but not the obligation, to either:

a) Switch the Residual Amount to a three-year ("Convertible Maturity Date"),
eighteen percent (18%) interest bearing convertible debenture at the terms
described hereinafter (the "Convertible Debenture"). In the event of Default,
the Convertible Debenture shall be considered closed ("Convertible Closing
Date"), as of the date that Holder notifies the Company (in writing) of its
decision to switch the Residual Amount to the Convertible Debenture (the "Notice
of Convertible Debenture"). The Company shall have twenty (20) business days
after receiving a Notice of Convertible Debenture to file a registration
statement covering an amount of shares equal to three hundred percent (300%) of
the Residual Amount. Such registration statement shall be declared effective
under the Securities Act of 1933, as amended (the "Securities Act"), by the
Securities and Exchange Commission (the "Commission") within sixty (60) business
days of the Convertible Closing Date. In the event the Company does not file
such registration statement within twenty (20) business days of the Holder's
request, or such registration statement is not declared by the Commission to be
effective under the Securities Act within the time period described above, the
Residual Amount shall increase by five thousand dollars ($5,000) per day. In the
event the Company is given the option for accelerated effectiveness of the
registration statement, the Company will cause such registration statement to be
declared effective as soon as reasonably practicable and will not take any
action to delay the registration to become effective. In the event that the
Company is given the option for accelerated effectiveness of the registration
statement, but chooses not to cause such registration statement to be declared
effective on such accelerated basis, the Residual Amount shall increase by five
thousand dollars ($5,000) per day commencing on the earliest date as of which
such registration statement would have been declared to be effective if subject
to accelerated effectiveness; or

b) The Holder may increase the Payment Amount described under Article 1 to
fulfill the repayment of the Residual Amount. The Company shall provide full
cooperation to the Holder in directing funds owed to the Holder on any Put made
by the Company to the Investor. The Company agrees to diligently carry out the
terms outlined in the Investment Agreement for delivery of any such shares. In
the event the Company is not diligently fulfilling its obligation to direct
funds owed to the Holder from Puts to the Investor, as reasonably determined by
the Holder, the Holder may, after giving the Company two (2) business days
advance notice to cure the same, elect to increase the Face Amount of the Note
by 2.5% each day, compounded daily, in additional to and on top of additional
remedies available to the Holder under this Note.



Conversion Privilege



The Holder shall have the right to convert the Convertible Debenture into shares
of Common Stock at any time following the Convertible Closing Date and before
the close of business on the Convertible Maturity Date. The number of shares of
Common Stock issuable upon the conversion of the Convertible Debenture shall be
determined pursuant to Section 4.4, but the number of shares issuable shall be
rounded up to the nearest whole share.



The Holder may convert the Convertible Debenture in whole or in part, at any
time and from time to time.



In the event all or any portion of the Convertible Debenture remains outstanding
on the Convertible Maturity Date (the "Debenture Residual Amount"), the
unconverted portion of such Convertible Debenture will automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 4.4.



Conversion Procedure.



The Holder may elect to convert the Residual Amount in whole or in part any time
and from time to time following the Convertible Closing Date. Such conversion
shall be effectuated by providing the Company, or its attorney, with that
portion of the Convertible Debenture to be converted together with a facsimile
or original of the signed notice of conversion (the "Notice of Conversion"). The
date on which the Notice of Conversion is effective ("Conversion Date") shall be
deemed to be the date on which the Holder has delivered to the Company a
facsimile or original of the signed Notice of Conversion, as long as the
original Convertible Debenture(s) to be converted are received by the Company
within five (5) business days thereafter. When the Convertible Debenture has
been provided to the Company, the Holder can elect to either have the Company
reissue the remaining amount of Convertible Debenture (not previously
converted), or continually convert the existing Debenture until it has been
fully converted. Any Notice of Conversion faxed by the Holder to the Company on
a particular day shall be deemed to have been received no later than the
following business day (receipt being via a confirmation of the time such
facsimile to the Company is received).



Common Stock to be Issued. Upon the conversion of any Convertible Debentures by
the Holder, the Company shall instruct its transfer agent to issue stock
certificates without restrictive legends or stop transfer instructions, if, at
that time, the aforementioned registration statement described in Section 4.2
has been declared effective (or with proper restrictive legends if the
registration statement has not as yet been declared effective), in specified
denominations representing the number of shares of Common Stock issuable upon
such conversion. The Parties hereby agree that the date that the Company
received consideration for the Debenture shall be the Issuance Date of this
Note. If required, the Company shall provide an opinion letter from counsel
within two (2) business days of written request by the Holder. In the event the
Company does not deliver the opinion letter within two business days, the Fixed
Conversion Price shall immediately decrease by two percent (2%) for each
business day an opinion letter fails to be delivered. In the event that counsel
to the Company fails or refuses to render an opinion as required to issue the
Shares in accordance with this paragraph (either with or without restrictive
legends, as applicable), then the Company irrevocably and expressly authorizes
counsel to the Holder to render such opinion and shall authorize the Transfer
Agent to accept and to rely on such opinion for the purposes of issuing the
Shares. The Company is responsible for all costs associated with the issuance of
the shares, including but not limited to opinions of counsel, FedEx of the
certificates and any other costs that arise. The Company warrants that no
instructions have been given or will be given to the transfer agent which limit,
or otherwise prevent resale and that the Common Stock shall otherwise be freely
resold, except as may be set forth herein or subject to applicable law.



Conversion Rate.

The Holder is entitled to convert

the Convertible Debenture, or the Debenture Residual Amount, in whole or in
part, plus accrued interest and penalties, anytime following the Convertible
Closing Date, at a conversion price equal to the seventy-five percent (75%) of
the lowest closing bid price during the fifteen (15) trading days immediately
preceding the Notice of Conversion for the portion of the Debenture being
converted, or (ii) 100% of the lowest bid price for the twenty (20) trading days
immediately preceding the Convertible Closing Date ("Fixed Conversion Price").
No fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded up to the nearest
whole share.





Nothing contained in the Convertible Debenture shall be deemed to establish or
require the Company to pay interest to the Holder at a rate in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid exceeds the maximum rate permitted by governing law, the
rate of interest required to be paid thereunder shall be automatically reduced
to the maximum rate permitted under the governing law and such excess shall be
returned with reasonable promptness by the Holder to the Company. In the event
this Section 4.4(d) applies, the Parties agree that the terms of this Note shall
remain in full force and effect except as is necessary to make the interest rate
comply with applicable law.



The Holder shall be treated as a shareholder of record on the date the Company
is required to issue the Common Stock to the Holder. If prior to the issuance of
stock certificates, the Holder designates another person as the entity in the
name of which the stock certificates requesting the Convertible Debenture are to
be issued, the Holder shall provide to the Company evidence that either no tax
shall be due and payable as a result of such transfer or that the applicable tax
has been paid by the Holder or such person. If the Holder converts any part of
the Convertible Debentures, or will be, the Company shall issue to the Holder a
new Convertible Debenture equal to the unconverted amount, immediately upon
request by the Holder.



Within three (3) business days after receipt of the documentation referred to in
this Section, the Company shall deliver a certificate, for the number of shares
of Common Stock issuable upon the conversion. In the event the Company does not
make delivery of the Common Stock as instructed by Holder within five (5)
business days after the Conversion Date, the Company shall pay to the Holder an
additional one percent (1%) per day in cash of the full dollar value of the
Debenture Residual Amount then remaining after conversion, compounded daily.



The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet conversion of the Convertible Debentures by the Holder of the
entire amount of Convertible Debentures then outstanding. If, at any time, the
Holder submits a Notice of Conversion and the Company does not have sufficient
authorized but unissued shares of Common Stock (or alternative shares of Common
Stock as may be contributed by stockholders of the Company) available to effect,
in full, a conversion of the Convertible Debentures (a "Conversion Default," the
date of such default being referred to herein as the "Conversion Default Date"),
the Company shall issue to the Holder all of the shares of Common Stock which
are available. Any Convertible Debentures, or any portion thereof, which cannot
be converted due to the Company's lack of sufficient authorized common stock
(the "Unconverted Debentures"), may be deemed null and void upon written notice
sent by the Holder to the Company. The Company shall provide notice of such
Conversion Default ("Notice of Conversion Default") to the Holder, by facsimile,
within one (1) business days of such default.



The Company agrees to pay the Holder payments for a Conversion Default
("Conversion Default Payments") in the amount of (N/365) multiplied by .24
multiplied by the initial issuance price of the outstanding or tendered but not
converted Convertible Debentures held by the Holder where N = the number of days
from the Conversion Default Date to the date (the "Authorization Date") that the
Company authorizes a sufficient number of shares of Common Stock to effect
conversion of all remaining Convertible Debentures. The Company shall send
notice ("Authorization Notice") to the Holder that additional shares of Common
Stock have been authorized, the Authorization Date, and the amount of Holder's
accrued Conversion Default Payments. The accrued Conversion Default shall be
paid in cash or shall be convertible into Common Stock at the conversion rate
set forth in the first sentence of this paragraph, upon written notice sent by
the Holder to the Company, which Conversion Default shall be payable as follows:
(i) in the event the Holder elects to take such payment in cash, cash payment
shall be made to the Holder within five (5) business days, or (ii) in the event
Holder elects to take such payment in stock, the Holder may convert at the
conversion rate set forth in the first sentence of this paragraph until the
expiration of the conversion period.



The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a conversion of
the Convertible Debentures in full will cause the Holder to suffer irreparable
harm, and that the actual damages to the Holder will be difficult to ascertain.
Accordingly, the parties agree that it is appropriate to include in this
Agreement a provision for liquidated damages. The Parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties' good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable, and under the
circumstances, do not constitute a penalty. The payment of liquidated damages
shall not relieve the Company from its obligations to deliver the Common Stock
pursuant to the terms of this Convertible Debenture.



If, by the third (3rd) business day after the Conversion Date, any portion of
the shares of the Convertible Debentures have not been delivered to the Holder
and the Holder purchases, in an open market transaction or otherwise, shares of
Common Stock (the "Covering Shares") necessary to make delivery of shares which
would had been delivered if the full amount of the shares to be converted had
been delivered to the Holder, then the Company shall pay to the Holder, in
addition to any other amounts due to Holder pursuant to this Convertible
Debenture, and not in lieu thereof, the Buy-In Adjustment Amount (as defined
below). The "Buy In Adjustment Amount" is the amount equal to the excess, if
any, of (x) the Holder's total purchase price (including brokerage commissions,
if any) for the Covering Shares minus (y) the net proceeds (after brokerage
commissions, if any) received by the Holder from the sale of the Sold Shares.
The Company shall pay the Buy-In Adjustment Amount to the Holder in immediately
available funds within five (5) business days of written demand by the Holder.
By way of illustration and not in limitation of the foregoing, if the Holder
purchases shares of Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount
which the Company will be required to pay to the Holder will be $1,000.



Additional Financing and Registration Statements



The Company will not enter into any additional financing agreements whether for
debt or equity, without prior expressed written consent from the Holder.



The Company agrees that it shall not file any registration statement which
includes any of its Common Stock, including those on Form S-8, until such time
as the Note is paid off in full ("Lock-Up Period") or without the prior written
consent of the Holder.



If, at any time, while this Note is outstanding, the Company issue or agrees to
issue to any entity or person, other than a Related Party as defined in Article
19 ("Third Party"), for any reason whatsoever, any debt, common stock or
securities convertible into or exercisable for shares of common stock (or modify
any such terms in effect prior to the execution of this Note) (a "Third Party
Financing"), at terms deemed by the Holder to be more favorable to the Third
Party, then the Company grants to the Holder the right, at the Holder's
election, to modify the terms of this Note to match or conform to the more
favorable term or terms of the Third Party Financing. The rights of the Holder
in this Section 5.3 are in addition to all other rights the Holder has pursuant
to this Note and the Security Agreement between the Holder and the Company. The
Parties agree that transactions between the Company and Related Parties are
governed by Article 19 and are not governed by this Section 5.3.



During the period of time that this Note is in force, the Company's officers,
insiders, affiliates or other related parties shall refrain from selling any
Stock.



Violation of this Article 5 and the Sections hereunder, will result in an Event
of Default and the Holder may elect to take the action or actions outlined in
Article 4.



Notice.



Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Note must be in writing and will be deemed to
have been delivered (i) upon delivery, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, so long as it is properly addressed. The addresses and
facsimile numbers for such communications shall be:



If to the Company:

Naturewell, Incorporated
110 West C Street
Suite 1300
San Diego, CA 92101
Telephone: (619) 234-0222
Facsimile: (619) 234-0200

With copy to:

Darrin Ocasio
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas, 21 st Floor
New York, NY 10019
Telephone: (212) 930-9700
Facsimile: (212) 930-9725



If to the Holder:

Dutchess Capital Management, LLC
Douglas Leighton
50 Commonwealth Ave, Suite 2
Boston, MA 02116
(617) 301-4700
(617) 249-0947

The Parties are required to provide each other with five (5) business days prior
notice to the other party of any change in address, phone number or facsimile
number.



Time



Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday on which the
United States Stock Markets ("US Markets") are closed ("Holiday"), such payment
shall be made or condition or obligation performed on the first business day
following such Saturday, Sunday or Holiday. A "business day" shall mean a day on
which the US Markets are open for a full day or half day of trading.



No Assignment.



This Note and the obligations hereunder shall not be assigned, except as
otherwise provided herein.



Rules of Construction.





In this Note, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender. The numbers and
titles of sections contained in the Note are inserted for convenience of
reference only, and they neither form a part of this Note nor are they to be
used in the construction or interpretation hereof. Wherever, in this Note, a
determination of the Company is required or allowed, such determination shall be
made by a majority of the Board of Directors of the Company and, if it is made
in good faith, it shall be conclusive and binding upon the Company.







Governing Law







The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
Commonwealth of Massachusetts applicable to agreements that are negotiated,
executed, delivered and performed solely in the Commonwealth of Massachusetts.





Disputes Subject to Arbitration



The parties to this Note will submit all disputes arising under it to
arbitration in Boston, Massachusetts before a single arbitrator of the American
Arbitration Association ("AAA"). The arbitrator shall be selected by application
of the rules of the AAA, or by mutual agreement of the parties, except that such
arbitrator shall be an attorney admitted to practice law in the Commonwealth of
Massachusetts. No party to this agreement will challenge the jurisdiction or
venue provisions as provided in this section. Nothing in this section shall
limit the Holder's right to obtain an injunction for a breach of this Agreement
from a court of law.



Conditions to Closing



The Company shall have delivered the proper Collateral to the Holder before
Closing of this Note.



Closing Costs



The Company agrees to pay an expense for related costs associated with the
proposed transaction of $10,000. This amount shall cover, but is not limited to,
the following: due diligence expenses, UCC-1 filing fees, document creation
expenses, closing costs, and transaction administration expenses. All such
structuring and administration expenses shall be deducted from the first
closing.



The Company agrees to pay to the Holder the sum of $30,000 as a closing cost.



Indemnification



In consideration of the Holder's execution and delivery of this Agreement and
the acquisition and funding by the Holder of this Note and in addition to all of
the Company's other obligations under the documents contemplated hereby, the
Company shall defend, protect, indemnify and hold harmless the Holder and all of
its shareholders, officers, directors, employees, counsel, and direct or
indirect investors and any of the foregoing person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnities") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including,
without limitation, reasonable attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Note, or any other
certificate, instrument or document contemplated hereby or thereby (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Note or any other certificate, instrument or document contemplated hereby or
thereby, except insofar as any such misrepresentation, breach or any untrue
statement, alleged untrue statement, omission or alleged omission is made in
reliance upon and in conformity with written information furnished to the
Company by, or on behalf of, the Holder or is based on illegal trading of the
Common Stock by the Holder. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.



Incentive Shares



The Company shall issue the lesser of 1) one hundred million (100,000,000) or 2)
twenty-five percent (25%) of the Face Amount in shares of unregistered,
restricted Common Stock priced at the closing bid price of the Common Stock on
the day of Closing to the Holder as an incentive for the investment ("Incentive
Shares"), provided however, the Incentive Shares issued shall not exceed 4.75%
of the total outstanding of the Company's Common Stock at any time ("Maximum
Deliverable Shares"). The Maximum Deliverable Shares shall be delivered
immediately to the Holder and shall carry piggyback registration rights. Any
shares due to the Holder in excess of the Maximum Deliverable Shares, shall be
issued to the Holder at such time when requested by the Holder ("Additional
Incentive Share Request"), provided that the amount of shares that Holder is
requesting be issued, when combined with the total amount of all Incentive
Shares then held by the Holder (including Incentive Shares held pursuant to the
Prior Note), does not exceed 4.75% of the total outstanding Common Stock. Upon
the Holder's Additional Incentive Share Request, the Company may choose in lieu
of issuance shares, to purchase that amount of shares requested in the
Additional Incentive Share Request from the Holder at a price equal to the
highest closing price of the Common Stock for the fifteen (15) days immediately
preceding the notice of the Additional Incentive Share Request. In the event the
Shares are not registered in the next registration statement, the Company shall
pay to the Holder, as a penalty, two million five hundred thousand (2,500,000)
additional shares of common stock for each time a registration statement is
filed and the Shares are not included. The Holder at its sole discretion may
waive such penalty. The Company's failure to issue the Incentive Shares
constitutes an Event of Default and the Holder may elect to enforce the remedies
outlined in Article 4. The Company's obligation to provide the Holder with the
Incentive Shares, as set forth herein, shall survive the operation of the
Agreement and any default on this obligation shall provide the Holder with all
rights, remedies and default provisions set forth in this Note, or otherwise
available by law.



Use of Proceeds



The Company shall use the funds for general corporate purposes. However, during
the Lock Up Period, unless the Company receives the prior written consent of the
Holder (which consent shall not be unreasonably withheld or delayed), the
Company shall not use the funds to pay either (i) any Subordinated [Secured]
Debt (as defined in Section 2 of the Intercreditor Agreement), or (ii) any debt
covered by a third-party guaranty if the payment of interest and/or principal
for such guaranteed debt was not paid on the original due date and the guarantor
has received proper notification of his obligation to make such missed
payment(s) prior to the date of this Note.



Waiver



The Holder's delay or failure at any time or times hereafter to require strict
performance by Company of any obligations, undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Holder under this Note to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Note, and no Event of Default, shall be deemed to
have been waived by the Holder, nor may this Note be amended, changed or
modified, unless such waiver, amendment, change or modification is evidenced by
a separate instrument in writing specifying such waiver, amendment, change or
modification and signed by the Holder.



Senior Obligation



The Company shall cause this Note to be senior in right of payment to all other
current or future debt of the Company, except other senior debt, as outlined in
the Security Agreement between the Company and the Holder of this date.



Transactions With Affiliates



The Company shall not, and shall cause each of its Subsidiaries to not enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary's officers, directors, persons who
were officers or directors at any time during the previous two years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a "Related Party")
during the Lock Up Period except for (i) customary employment arrangements and
benefit programs on reasonable terms, (ii) any agreement, transaction,
commitment or arrangement (or amendment, modification or supplement thereto) on
an arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, or (iii) any agreement,
transaction, commitment or arrangement (or amendment, modification or supplement
thereto) which is approved by a majority of the disinterested directors of the
Company.



Equity Line Obligations



At the request of the Holder, at any time after the Company's current effective
registration statement for the Equity Line of Credit with Dutchess Private
Equities, LP (File No: 333-133528), has fifty million (50,000,000) shares or
less remaining for issuance, the Company shall immediately execute a new
Investment Agreement for an Equity Line of Credit under the same terms and
conditions as the previous Equity Line. The Company shall immediately prepare
and file a registration statement for the registration of shares as set forth in
the new Investment Agreement. The Holder shall also retain the right to
determine the date of the filing of such registration statement. Failure to do
any action outlined in this Article will result in an Event of Default.



Security



The Holder shall have full right to exercise the Security Agreement between the
Company and the Holder dated May 16, 2006.



Miscellaneous



This Note may be executed in two or more counterparts, all of which taken
together shall constitute one instrument. Execution and delivery of this Note by
exchange of facsimile copies bearing the facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Note by such
party. Such facsimile copies shall constitute enforceable original documents.



Except as set forth in the schedules and exhibits attached to the Investment
Agreement or hereto, or as disclosed in the Company's SEC Documents, the Company
warrants that the execution, delivery and performance of this Note by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby will not (i) result in a violation of the Articles of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the By-laws or (ii)
conflict with, or constitute a material default (or an event which with notice
or lapse of time or both would become a material default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, contract, indenture mortgage, indebtedness or instrument
to which the Company or any of its Subsidiaries is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree, including
United States federal and state securities laws and regulations and the rules
and regulations of the principal securities exchange or trading market on which
the Common Stock is traded or listed (the "Principal Market"), applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected. Neither the Company nor
its Subsidiaries is in violation of any term of, or in default under, the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or their organizational charter or by-laws, respectively, or any
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except for possible conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations that would not
individually or in the aggregate have a Material Adverse Effect as defined
below. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, statute, ordinance, rule,
order or regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. The Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement) with, any court, governmental authority
or agency, regulatory or self-regulatory agency or other third party in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Note in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would lead to delisting of the Common
Stock by the Principal Market.



 

The Company and its "Subsidiaries" (which for purposes of this Note means any
entity in which the Company, directly or indirectly, owns capital stock or holds
an equity or similar interest) are corporations duly organized and validly
existing in good standing under the laws of the respective jurisdictions of
their incorporation, and have the requisite corporate power and authorization to
own their properties and to carry on their business as now being conducted. Both
the Company and its Subsidiaries are duly qualified to do business and are in
good standing in every jurisdiction in which their ownership of property or the
nature of the business conducted by them makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Note, "Material
Adverse Effect" means any material adverse effect on the business, properties,
assets, operations, results of operations, financial condition or prospects of
the Company and its Subsidiaries, if any, taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Note.



Authorization; Enforcement; Compliance with Other Instruments. (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Note, and to issue this Note and Incentive Shares in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
this Note by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation the reservation
for issuance and the issuance of the Incentive Shares pursuant to this Note,
have been duly and validly authorized by the Company's Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, or its shareholders, (iii) this Note has been duly and validly
executed and delivered by the Company, and (iv) the Note constitutes the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.



The execution and delivery of this Note shall not alter the prior written
agreements between the Company and the Holder, consisting of the Equity Line
Transaction Documents, associated with Equity Line of Credit with the Investor
and the Company and any prior notes between the Company and the Holder. This
Note is the FINAL AGREEMENT between the Company and the Holder with respect to
the terms and conditions set forth herein, and, the terms of this Note may not
be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the Parties. The execution and delivery of this Note is done in
conjunction with the validly existing Security Agreement and Inter Creditor
Agreement, as defined in Article 21.



There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants,
auditors and lawyers formerly or presently used by the Company, including but
not limited to disputes or conflicts over payment owed to such accountants,
auditors or lawyers.



All representations made by or relating to the Company of a historical nature
and all undertakings described herein shall relate and refer to the Company, its
predecessors, and the Subsidiaries.



The only officer, director, employee and consultant stock option or stock
incentive plan currently in effect or contemplated by the Company is its 2004
Stock Plan, which has been submitted to the Holder or is described or within
past filings with the United States Securities and Exchange Commission. The
Company agrees not to issue any stock or stock options under the 2004 Stock Plan
during the Lock Up Period without the prior written consent of Holder, which
consent shall not be unreasonably withheld or delayed.



The Company acknowledges that its failure to timely meet any of its obligations
hereunder, including, but without limitation, its obligations to make Payments,
deliver shares and, as necessary, to register and maintain sufficient number of
Shares, will cause the Holder to suffer irreparable harm and that the actual
damage to the Holder will be difficult to ascertain. Accordingly, the parties
agree that it is appropriate to include in this Debenture a provision for
liquidated damages. The parties acknowledge and agree that the liquidated
damages provision set forth in this section represents the parties' good faith
effort to quantify such damages and, as such, agree that the form and amount of
such liquidated damages are reasonable and do not constitute a penalty. The
payment of liquidated damages shall not relieve the Company from its obligations
to deliver the Common Stock pursuant to the terms of this Debenture.



 

*.*.*



 

[BALANCE OF PAGE LEFT BLANK INTENTIONALLY]



 

Any misrepresentations shall be considered a breach of contract and an Event of
Default under this Agreement and the Holder may seek to take actions as
described under Article 4 of this Agreement.



IN WITNESS WHEREOF, the Company has duly executed this Note as of the date first
written above.

NatureWell, IncORPORATED



By:                                    
Name:  James R. Arabia
Title:  Chief Executive Officer

DUTCHESS PRIVATE EQUITIES FUND, L.P.
BY ITS GENERAL PARTNER DUTCHESS
CAPITAL MANAGEMENT, LLC



 

By:                                   
Name: Douglas H. Leighton
Title: A Managing Member